 



Exhibit 10.19
     SEVERANCE COMPENSATION AGREEMENT dated as of February 27, 1997, between LIN
Television Corporation, a Delaware corporation (the “Company”), and Denise M.
Parent (the “Executive”).
     WHEREAS the Company intends to employ the Executive and has determined that
the Executive’s services are important to the stability and continuity of the
management of the Company;
     WHEREAS the Company has determined that it is in its best interest to
reinforce and encourage the Executive’s continued disinterested attention and
undistracted dedication to the Executive’s duties in the potentially disturbing
circumstances of a possible change in control of the Company by providing some
degree of personal financial security; and
     WHEREAS to induce the Executive to join the Company, the Company has
determined that it is desirable to pay the Executive the severance compensation
set forth below if the Executive’s employment with the Company terminates in one
of the circumstances described below following a change in control of the
Company;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, it is agreed upon between the Company and the
Executive as follows:

1)   Definitions. In addition to other words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings:

  a)   “Cause” shall mean:

  i)   the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Board or an elected
officer of the Company which specifically identifies the manner in which the
Board or the elected officer believes that Executive has not substantially
performed Executive’s duties; or     ii)   (A) the conviction of, or plea of
nolo contendre to, a felony or (B) the willful engaging by Executive in gross
misconduct which is materially and demonstrably injurious to the Company;  

  in each case above, after Executive is provided an opportunity to be heard
upon 30 days written notice and a good faith determination of Cause by at least
3/4 of the Disinterested Directors.  

  b)   “Change in Control” shall mean any of the following events:

  i)   any “person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Act”) and as used in Sections 13(d) and 14(d)
thereof, including a “group” (as defined in Section 13(d) of the Act) but
excluding AT&T, the Company, any subsidiary thereof and any trustee or fiduciary
on behalf of any Company Executive benefit plan) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Act) of securities of the Company having at
least 25% of the voting power of the Company’s then outstanding securities
(unless the event causing the 25% threshold to be crossed is an acquisition of
securities directly from the Company) but only if at the time of such person
becoming the beneficial owner of the requisite voting power, AT&T designees no
longer hold a majority of the seats on the Board of Directors; or     ii)   the
shareholders of the Company shall approve any merger or other business
combination of the Company, any sale of all or substantially all of the
Company’s assets in one or a series of related transactions or any combination
of the foregoing transactions (the “Transactions”), other than a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction (including AT&T), any subsidiary thereof and any trustee or
fiduciary on behalf of any Company Executive benefit plan own greater than 50%
of the voting securities of the surviving company (or its parent) (and, in a
sale of assets, of the purchaser of the assets) immediately following the
Transaction; provided, however, that a Transaction which would otherwise not
result in a Change in Control because of the resulting

 



--------------------------------------------------------------------------------



 



      ownership of more than 50% of the voting securities of the surviving
company, its parent, or a purchaser of the assets will, nonetheless, be deemed
to be a Change in Control but only in connection with a termination for Good
Reason under Section l(d)(iv); or   iii)   within any 24 month period, the
persons who were directors immediately before the beginning of such period (the
“Disinterested Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of a
successor to the Company. For this purpose, any director who was not a director
at the beginning of such period shall be deemed to be a Disinterested Director
if such director was elected to the Board by, or on the recommendation of or
with the approval of, at least two-thirds of the directors who then qualified as
Disinterested Directors (so long as such director was not nominated by a person
who has entered into an agreement or threatened to effect a Change of Control).

  c)   “Date of Termination” shall mean the date on which a Notice of
Termination is given.     d)   “Good Reason” shall have the following
definition:

  i)   Executive’s annual salary or target bonus opportunity is reduced below
the higher of (A) the amount of annual salary or target bonus opportunity in
effect immediately prior to the Change in Control or (B) the highest amount of
annual salary or target bonus opportunity in effect at any time thereafter;    
ii)   (A) any failure by the Company to continue in effect or provide plans or
arrangements pursuant to which the Executive will be entitled to receive grants
relating to the securities of the Company (or any parent company) (including,
without limitation, stock options, stock appreciation rights, restricted stock
or other equity based awards) of the same type as the Executive was
participating in immediately prior to the Change in Control (hereinafter
referred to as “Securities Plans”) or providing substitutes for such Securities
Plans which in the aggregate provide substantially similar economic benefits; or
(B) the taking of any action by the Company which would adversely effect the
Executive’s participation in, or benefits under, any such Securities Plan or its
substitute if in the Aggregate the Executive is not provided substantially
similar economic benefits; provided, however, that for these purposes, any
determination of whether Good Reason exists under (A) or (B) of this subsection
(ii) because the Executive is or is not provided substantially similar economic
benefits in the aggregate will be made with due consideration given to such
Executive’s base salary, other cash compensation and any other equity based
incentive programs to which the Executive is also entitled to receive, and not
solely on the basis of whether the Executive is or is not entitled or eligible
to receive equity based incentive-compensation;     iii)   Executive’s duties
and responsibilities or, in the aggregate, the program of retirement and welfare
benefits offered to Executive are materially and adversely diminished in
comparison to the duties and responsibilities or the program of benefits, in the
aggregate, enjoyed by Executive on the Effective Date; provided, however, that
Good Reason shall not be deemed to exist solely as a result of changes in
Executive’s duties and responsibilities which are directly caused by the
Company’s ceasing to be a publicly held company or its becoming a wholly-owned
subsidiary of another company;     iv)   in the event of a Transaction that is
deemed to be a Change in Control solely as a result of Section l(b)(ii) of this
Agreement, Executive is removed from the position she held with the Company
prior to such Transaction (or fails to hold the comparable position in the
parent company following such Transaction) or her duties or responsibilities are
adversely diminished in a manner that would be Good Reason under Section
l(d)(iii) above;     v)   Executive is required to be based at a location more
than 50 miles from the location where Executive was based and performed services
on the Effective Date, or if Executive is required to substantially increase her
business travel obligations.     Executive must give notice in writing within
90 days after the Executive has knowledge of the event forming the basis of Good
Reason, setting forth the particulars of such event and the reason

 



--------------------------------------------------------------------------------



 



  why she believes in good faith that Good Reason exists. The Company shall have
30 days within which to cure such event if it disagrees with the Executive.

2)   Severance Compensation Trigger. Executive will be entitled to severance
compensation as set forth in section 3 (“Severance Compensation”) in the event
Executive’s employment is terminated within two years after a Change in Control
(i) by the Company without Cause, or (ii) by Executive within 90 days after
Executive has knowledge of the occurrence of an event constituting Good Reason.
      Notwithstanding the foregoing, Executive will not be entitled to Severance
Compensation in the event of a termination of employment on account of:

  a)   Death or Disability (illness or injury preventing Executive from
performing her duties, as they existed immediately prior to the illness or
injury, on a full time basis for 180 consecutive business days);     b)  
Retirement (voluntary late, normal or early retirement under a pension plan
sponsored by the Company, as defined in such plan); or     c)   Qualified Sale
of Business (the sale of a business unit in which Executive was employed before
such sale and Executive has been offered employment with the purchaser of such
business unit on substantially the same terms under which she worked for the
Company, including severance protection).

3)   Severance Compensation.

  a)   In the event of a Severance Compensation Trigger, the Executive shall be
entitled to the Severance Compensation provided below:

  i)   In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive
not later than the tenth day following the Date of Termination a lump sum
severance payment equal to the sum of

  (x)   an amount equal to the Executive’s annual base salary in effect on the
Date of Termination (the “Base Salary”),     (y)   an amount equal to:

  (1)   the target bonus compensation set forth in Greg Schmidt’s offer letter
of December 1996, and     (2)   the contribution, if any, paid by the Company
for the benefit of the Executive to any 401(k) Plan in the last complete fiscal
year,

  (z)   the present value, determined as of the Date of Termination, of the sum
of :

  (3)   all benefits which have accrued to the Executive but have not vested
under the LIN Television Corporation Retirement Plan (the “Retirement Plan”) as
of the Date of Termination, and     (4)   all additional benefits which would
have accrued to the Executive under the Retirement Plan if the Executive had
continued to be employed by the Company on the same terms the Executive was
employed on the Date of Termination from the Date of Termination to the date
12 months after the Date of Termination.

  For purposes of this Section, the present value of a future payment shall be
calculated by reference to the actuarial assumptions (including assumptions with
respect to interest rates) in use immediately prior to the Change in Control for
purpose of calculating actuarial equivalents under the Retirement Plan.

  ii)   The Company shall arrange to provide the Executive for a period of
24 months following the Date of Termination or until the Executive’s earlier
death, with life, health, disability and accident insurance benefits and the
package of “executive benefits” substantially similar to those which the
Executive was receiving immediately prior to the Notice of Termination, or
immediately prior to a Change in Control, if greater provided however, that
Executive shall be

 



--------------------------------------------------------------------------------



 



      obliged to continue to pay that proportion of premiums paid by the
Executive immediately prior to the Change in Control.     iii)   The Company
shall accelerate the exercise date of all stock options granted to the Executive
under the 1994 Stock Incentive Plan and the 1994 Stock Adjustment Plan (the
“Options”) which are not exercisable on the Date of Termination, to the end that
such Options shall be immediately exercisable.     iv)   Executive shall have
the right within one year following the later of the Change in Control or the
exercise of each Option to sell to the Company shares of Common Stock acquired
at any time upon exercise of an Option at a price equal to the average market
price of the Common Stock for the 30 day period ending on the date prior to the
date of the Change in Control.     v)   Notwithstanding anything to the
contrary, in the event that Executive’s last day of employments subsequent to
December 31, 1997, the amounts set forth in 3(a)(i)(x) and (y) above shall be
doubled, provided, however, that the bonus compensation amount shall be based on
the actual bonus amount paid or accrued with respect to the last fiscal year
rather than the target bonus amount.

  b)   If the Severance Compensation under this Section 3, either alone or
together with other payments to the Executive from the Company, would constitute
an “excess parachute payment” (as defined in Section 280G of the Code), such
Severance Compensation shall be reduced to the largest amount that will result
in no portion of the payments under this Section 3 being subject to the excise
tax imposed by Section 4999 of the Code or being disallowed as deductions to the
Company under Section 280G of the Code.

4)   No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.

  a)   The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the termination of the Executive’s
employment, or otherwise.     b)   The provisions of this Agreement, and any
payment provided for hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish the Executive’s existing rights, or rights which would
accrue solely as a result of the passage of time, under any Benefit Plan,
Incentive Plan or Securities Plan, employment agreement or other contract, plan
or arrangement of the Company.

5)   Successors.

  a)   The Company will require any successors or assigns (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and or assets of the Company by agreement in form
and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason. As used in
this Agreement, the “Company” shall mean the Company as hereinbefore defined and
any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 5 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.     b)   This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, divisees and legatees. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

 



--------------------------------------------------------------------------------



 



  c)   In the event of a liquidation of the Company, the payment provided for
hereunder shall be made before any property or asset of the Company is
distributed to any holder of common stock.

6)   Employment. The Executive agrees to be bound by the terms and conditions of
this Agreement and to remain in the employ of the Company during any period
following any public announcement by any person of any proposed transaction or
transactions which, if effected, would result in a Change in Control until a
Change in Control has taken place or, in the opinion of the Board of Directors
of the Company, such person has abandoned or terminated its efforts to effect a
Change in Control. Subject to the foregoing, nothing contained in this Agreement
shall impair or interfere in any way with the right of the Executive to
terminate the Executive’s employment or the right of the Company to terminate
the employment of the Executive with or without Cause prior to a Change in
Control. Nothing contained in this Agreement shall be construed as a contract of
employment between the Company and the Executive or as a right of the Executive
to continue in the employ of the Company or as a limitation of the right of the
Company to discharge the Executive with or without Cause prior to a Change in
Control.

7)   Legal Fees. In the event that any legal action is required to enforce the
Executive’s rights under this Agreement, the Executive, if the Executive is the
prevailing party, shall be entitled to recover from the Company any expenses for
attorneys’ fees and disbursements reasonably incurred by the Executive.

8)   Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

9)   Confidentiality: Executive shall not, without the prior written consent of
the Company, divulge, disclose or make accessible to any other person,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company, except (i) while employed by the Company, or
(ii) when required by law to do so. For these purposes, “Confidential
Information” shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing plans and any other non-public, proprietary and
confidential information of the Company and its subsidiaries that is not
otherwise available to the public or has not become publicly available through
any breach of fiduciary duty.

10)   Non-solicitation: For a period of one year following the Executive’s
termination of employment, the Executive shall not contact, communicate with or
solicit in any fashion any employee, consultant, customer or advertiser who, at
the time of such termination and at any time during the preceding twelve-month
period was employed by, employed or otherwise had business dealings with, the
Company for the purpose of causing such employee, consultant, customer or
advertiser (i) to terminate such person’s relationship with the Company or
(ii) to be employed by, to employ or otherwise to have business dealings with
any business, whether or not incorporated, in any television markets served by
the Company at the time of termination.

11)   Release. As a condition to the receipt of any payments hereunder, the
Executive shall deliver to the Company, in form and substance reasonably
acceptable to the Company, a written release of the Company, its officers,
directors and shareholders from all claims of whatever nature, other than as
arising under the terms hereof or under any benefit plans of the Company to
which the Executive is otherwise entitled.

12)   Notice. For purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. Notice may be given
to either party at the present principal place of business of the Company or
such other place as the party to receive such notice shall notify the other.

13)   Modification or Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. No waiver by a party
hereto at any time of any breach by another party hereto of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions.

 



--------------------------------------------------------------------------------



 



14)   Entire Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any of the parties which are not set forth expressly in this Agreement.

15)   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

     
LIN TELEVISION CORPORATION
  EXECUTIVE,
 
   
By: /s/ PETER E. MALONEY
  By: /s/ DENISE M. PARENT
 
   
Title: VP — Finance
  Denise M. Parent

 